Exhibit 10.10

EXECUTION COPY

SECOND AMENDMENT

Dated as of December 29, 2008

by and among

PASSIVE ASSET TRANSACTIONS, LLC,

as Borrower,

RFC ASSET HOLDINGS II, LLC,

as Borrower,

RESIDENTIAL FUNDING COMPANY, LLC,

as Guarantor,

GMAC MORTGAGE, LLC,

as Guarantor,

RESIDENTIAL CAPITAL, LLC

as Guarantor,

GMAC LLC,

as Initial Lender and as Lender Agent

and

Certain Other Financial Institutions and Persons from

time to time party hereto as Lenders



--------------------------------------------------------------------------------

This SECOND AMENDMENT (this “Agreement”) dated as of December 29, 2008 (the
“Amendment Effective Date”), is by and among Passive Asset Transactions, LLC, a
Delaware limited liability company (“PATI”), RFC Asset Holdings II, LLC, a
Delaware limited liability company (“RAHI” and, together with PATI, each a
“Borrower” and collectively, the “Borrowers”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage”, and together with RFC and ResCap,
each a “Guarantor” and collectively, the “Guarantors”), GMAC LLC, a Delaware
limited liability company (the “Initial Lender”), the financial institutions and
other Persons that are or may from time to time become parties hereto as Lenders
(together with the Initial Lender and their respective successors and assigns,
each a “Lender” and collectively, the “Lenders”) and GMAC LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity together
with its successors and assigns in such capacity, the “Lender Agent”).

Reference is hereby made to the Loan Agreement (the “Loan Agreement”) dated as
of November 20, 2008 among the Borrowers, the Guarantors, the Lenders and the
Lender Agent, as amended by the First Amendment dated as of December 22, 2008
among the Borrowers, the Guarantors, the Lenders and the Lender Agent.

RECITALS

1. Each of the parties hereto is a party to the Loan Agreement.

2. The parties hereto desire to make certain amendments to the Loan Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the changes set forth herein.

4. In consideration of the premises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Loan Agreement.

ARTICLE II

AMENDMENTS TO THE AFFECTED DOCUMENTS

SECTION 2.1 Amendments to the Loan Agreement. Each of the parties hereto hereby
consents and agrees that the Loan Agreement shall be amended as of the Amendment
Effective Date as follows:

(a) Section 2.03(a) of the Loan Agreement is hereby amended by (i) deleting the
words “Unrestricted ResCap Liquidity Draw Threshold” where they appear therein
and replacing them with the words “Unrestricted ResCap Liquidity Threshold”,
(ii)

 

  1   Second Amendment



--------------------------------------------------------------------------------

deleting the figure “$750,000,000” where it appears therein and replacing it
with the figure “$800,000,000”, and (iii) deleting the words “Consolidated
Liquidity Draw Threshold” where they appear therein and replacing them with the
words “Consolidated Liquidity Threshold”.

(b) Section 2.05 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“Section 2.05. Interest. Interest shall accrue on the Outstanding Aggregate Loan
Amount for each day during an Interest Period at a rate equal to (a) the sum of
(x) the applicable LIBOR Rate for such Interest Period and (y) the Applicable
Margin, divided by (b) 360 days. Interest shall accrue on the Loans after their
maturity (whether by acceleration or otherwise) and on any other amount not paid
when due under the Facility Documents (including without limitation any
prepayment due under Section 2.08(b) or 2.08(c)) for each day during a related
Interest Period at a rate equal to (a) the Default Rate, divided by (b) 360
days. Interest shall be payable (i) in arrears with respect to each Interest
Period through the final day of each Interest Period (regardless of whether such
day is a Business Day), such amount to be payable on the first Business Day
following the end of such Interest Period or (ii) on the applicable Loan
Repayment Date. The Lender Agent shall determine the LIBOR Rate for the Loans
prior to the beginning of each Interest Period, as set forth in the definition
of “LIBOR Rate.” The Lender Agent shall also calculate the amount of interest
and, if applicable, any Breakage Costs or other amounts due to be paid by the
Borrowers from time to time hereunder (including in connection with any
prepayment or repayment of Loans permitted hereunder) and shall provide a
written statement thereof to the Borrowers at least two Business Days prior to
the due date of such payment (or the relevant repayment or prepayment after
having received a notice thereof); provided that failure to provide such
statements on a timely basis shall not relieve the Borrowers of the obligation
to pay any interest and principal due on the applicable payment date (based upon
their good faith calculation of the amount due, such amount to be promptly
reconciled after receipt of a subsequent statement from the Lender Agent) and
other such amounts hereunder promptly upon receipt of such statement.”

(c) Section 2.08(c) of the Loan Agreement is hereby amended by deleting the
words “greater than or equal to $25,000,000” where they appear therein and
replacing them with the words “greater than $0”.

(d) Section 7.01(x) of the Loan Agreement is amended by deleting the figure
“$250,000,000” where it appears therein and replacing it with the figure
“$300,000,000”.

SECTION 2.2 Amendments to Definitions.

(a) The definition of “Loan Repayment Date” in Schedule 1.01 to the Loan
Agreement is amended by deleting the date “December 31, 2008” where it appears
therein and replacing it with the date “January 31, 2009”.

 

  2   Second Amendment



--------------------------------------------------------------------------------

(b) Schedule 1.01 of the Loan Agreement is hereby amended by amending and
restating the terms set forth below to read as follows:

“Consolidated Liquidity Threshold” means $800,000,000.

“Interest Period” means (a) an initial period beginning on the Initial Funding
Date and ending on the last day of the calendar month in which the Initial
Funding Date occurs; and (b) subsequent consecutive periods thereafter,
beginning on the first day of each subsequent calendar month and ending on the
earlier of (i) the last day of the same calendar month in which such Interest
Period began and (ii) the Loan Repayment Date.

“Specified Drawdown Amount” means, on any Funding Date, the highest of the
following (determined before giving effect to any Loans requested to be made on
such Funding Date): (a) the excess, if any, of (i) the Unrestricted ResCap
Liquidity Threshold at the close of business on the immediately prior Business
Day over (ii) the estimated Unrestricted ResCap Liquidity at the close of
business on such day; and (b) the excess, if any, of (i) the Consolidated
Liquidity Threshold at the close of business on the immediately prior Business
Day over (ii) the estimated Consolidated Liquidity at the close of business on
such day.

“Unrestricted ResCap Liquidity Threshold” means $300,000,000.

(c) Schedule 1.01 of the Loan Agreement is hereby amended by deleting the terms
“Draw Adjustment Amount”, “Unrestricted ResCap Liquidity Draw Threshold”, and
“Consolidated Liquidity Draw Threshold”.

SECTION 2.3 Amendments to Schedules and Exhibits.

(a) Amendment to Conditions Precedent to Each Loan. Clause (h) of Schedule 5.02
of the Loan Agreement is hereby amended and restated to read as follows:

“The making of such Loan, and the application of the proceeds thereof, shall
result in the Unrestricted ResCap Liquidity being greater or equal to the
Unrestricted ResCap Liquidity Threshold and the Consolidated Liquidity being
greater or equal to the Consolidated Liquidity Threshold;”

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date
provided that the Lender Agent shall have, in form and substance satisfactory to
them, received the following:

(a) Agreement. An original counterpart (or counterparts) of this Agreement
executed by the parties hereto or other evidence satisfactory to the Lender
Agent of the execution, delivery and effectiveness of this Agreement.

 

  3   Second Amendment



--------------------------------------------------------------------------------

(b) Other. Such other opinions and documents as the Lender Agent may reasonably
request, which opinions and documents will be in form and substance satisfactory
to the Lender Agent.

ARTICLE IV

ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Loan Agreement or the Facility Documents with respect to the execution of this
Agreement.

SECTION 4.2 Confirmation of the Facility Documents. The Borrowers, the
Guarantors and the Obligors each hereby acknowledge and agree that, except as
herein expressly amended, the Loan Agreement and each other Facility Document
are each ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their respective terms. Without limiting the
foregoing, each Obligor reaffirms its grant of a security interest in all the
Collateral pledged by it, and agrees that such security interest secures all
Obligations. As of the Amendment Effective Date, each reference in the Loan
Agreement to “this Agreement” shall mean the Loan Agreement as amended by this
Agreement, and as hereinafter amended or restated.

SECTION 4.3 Representations and Warranties. By its signature hereto, each
Borrower, each Guarantor and each other Obligor hereby represents and warrants
that, before and after giving effect to this Agreement, as follows:

(a) Its representations and warranties set forth in the Facility Documents are
true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and

(b) After giving effect to this Agreement, no Default has occurred and is
continuing.

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

 

  4   Second Amendment



--------------------------------------------------------------------------------

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Loan Agreement and the other
Facility Documents embody the entire agreement and understanding of the parties
hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE
MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR
NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE
GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY
JURISDICTION.

 

  5   Second Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RFC ASSET HOLDINGS II, LLC, as Borrower By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

  S-1   Second Amendment



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC, as Borrower By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

  S-2   Second Amendment



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC,

as Guarantor By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

  S-3   Second Amendment



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC, as Guarantor By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

  S-4   Second Amendment



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC, as Guarantor By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

  S-5   Second Amendment



--------------------------------------------------------------------------------

GMAC LLC, as Lender Agent and Initial Lender By:  

/s/ D.C. Walker

Name:   D. C. Walker Title:  

GMAC LLC,

as Lender Agent and Initial Lender under the Senior Debt Loan Agreement

By:  

/s/ D. C. Walker

Name:   D. C. Walker Title:  

 

  S-6   Second Amendment